DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 46 and 52 were amended and claims 43, 49, and 51 were canceled in the response filed on 7/8/2022.  Claims 33-42, 44-48, 50, and 52 are currently pending and under examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In claim 50, line 2, the phrase “Good manufacturing Practices” was deleted and replaced by –Good Manufacturing Practices--.
In claim 52, line 3, the word “optionally” was deleted.  
In the penultimate line of claim 52, the phrase “and isolating” was deleted and replaced by –and optionally isolating--.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edwin S. Flores on 9/1/2022.
Response to Amendments and Terminal Disclaimer filed on 7/8/2022
	The Applicant’s amendments were sufficient to overcome the objections to the specification and claims 46, 49, and 52.  Therefore, these objections are withdrawn.  See p. 2-3 of the OA dated 4/8/2022.
	The Applicant canceled claims 43 and 49, therefore the 35 USC 112(b) rejections over these claims are now moot.  See p. 3-4 of the OA dated 4/8/2022.
The terminal disclaimer filed on 7/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US10590073, US11091433, and co-pending US App. no. 16/928927 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the non-statutory double patenting rejections of record are withdrawn.  See p. 4-7 of the OA dated 4/8/2022.
Allowable Subject Matter
Claims 33-42, 44-48, 50, and 52 are allowed.  The following is an examiner’s statement of reasons for allowance: Independent claims 33 and 52 are directed toward a process for producing di-N-acetylcystine amide (diNACA) starting from cystine. 
	The closest prior art to the instantly claimed processes are the processes of:
	1) Heymann (“The Preparation and Some Biological Properties of the Asparagine Analog L-2-Amino-2-carboxyethanesulfonamide” Journal of the American Chemical Society, 1959, vol. 81, p. 5125-5128, of record in the IDS filed on 9/14/2021);
	2) Martin (“Amides of N-Acylcysteines as Mucolytic Agents”, Journal of Medicinal Chemistry, 1967, vol. 1, p. 1172-1176, of record in the IDS filed on 9/14/2021); and
	3) Goldstein (US 2009/0234011, published on 9/17/2009, of record in the IDS filed on 9/14/2021).
Heymann (see whole document) generally teaches the first two steps of the instantly claimed reactions (with some reagent differences): 
    PNG
    media_image1.png
    142
    441
    media_image1.png
    Greyscale
.  See the transformation of L-Cystine to the compound of formula III (corresponding to Di-NACMe) via the compound of formula II (corresponding to L-cystine dimethylester dihydrochloride) in the scheme on p. 5125 and the corresponding experimental procedures for the preparation of compounds II and III on p. 5125-5126.  Heymann does not teach or suggest that Di-NACMe can be transformed to Di-NACA and carried forward to produce NACA. Heymann instead teaches that Di-NACMe (compound III above) is transformed into a sulfonamide.
Martin (see whole document) and Goldstein (see whole document), then teach similar processes for producing N-acetylcysteine and derivatives thereof.  Martin (scheme I on p. 1173) teaches the following process for producing NACA (N-acetylcysteine), compound 2, from L-cystine dimethylester dihydrochloride (the compound at the top of the scheme) 

    PNG
    media_image2.png
    442
    431
    media_image2.png
    Greyscale
, wherein the process comprises ammonolysis of L-cystine dimethylester dihydrochloride to produce the diamide dihydrochloride salt of formula 19, which is next acetylated to produced Di-NACA (compound 20), and then Di-NACA is subjected to reduction using either Zinc/HOAc or Na/liq. NH3 conditions to produce NACA (compound 2).  Also see experimental procedures for the production of compound 19 (p. 1173), compound 20 (including methods F and G on p. 1175), and compound 2 by methods I and J (p. 1175).    Goldstein teaches the same overall process as Martin (see compounds II, III, XVII, and XVIII in [0171] and [0177 and 0182]).
Therefore, Martin and Goldstein teach that the instantly claimed “combining” and “mixing” steps are reversed and do not teach or suggest reversing steps or using the instantly claimed reagents to arrive at the instantly claimed process. Nor does the prior art teach or suggest modifying any of these processes to use Di-NACMe in a synthesis of Di-NACA.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY C BONAPARTE/Primary Examiner, Art Unit 1622